,




                             October 8, 1971

    Ronarable Preston Smith                Opinion No. M-971
    Governor of Texas
    State Capitol                          Re:   Effect of State’s nepotism
    Austin, Texas 78711                          law (Articles  432 and 435,
                                                 V.P.C.) on employments by
                                                 regional councils  of govern-
    Dear Werner    With:                         ment .
              Yout request     reads     in part   a8 folIowr:
                “The Governor, as the State’s        chief
          Zanning officer,      has the responsibility
        $ or “’administering    State financial     assis-
        tance to the verious        regirsael councils     of
        governments in Texas.          By stats  law, this
        office    also prerider     techmical assistance
        to these regional counc~ils as necessary.
        In thir regard, I am hereby requesting youi
        WEftten    OpiaiOm    CWcsrmimg a point e§ law
        which has recently       arisen    in one sf there
        Ngional     ceuucils.
                 “Specifically,     what effect,  if any,
        does the State’s nepotism statute have in
        .regard to re ional ceuncils         of governments?
         If the nepot 4 am law is applicable,        are there
        points WI&h may ,be wwmerated as general
          uidelines      for ,regional councils   to follow
        f o insure
             .‘,       that they are not in violation?”
        Arttcle   433, Vernou’s        Penal Code, provides      in part:
                “No officer     of this State nor any
        officer    of aay district,      county, city, pre-
        cinct,    sclwaal district,     OF other municipal
        oubdlvision of this State, nor any officer
        er member of any State district,          county,
        ciQ-9    school   district   or  other  municipal
        board, or judge of any court, created by or


                                  -4746-
Honorable         Preston   Smith,     page     2      (M-971)


      under authority        of any General 01 Special
      Law of this State,         nor any member of the
      Legislature,       shall appoint,     or vote for, or
      confirm the appointment           to any office,  posi-
      tion,    clerkship,     em loyment or duty, of any
      person related       with Pn the second degrees by
      affinity     or within the third degree by con-
      sanguinity      to the person so ap ointing       or
      so voting,      or to any other mtm1 er of any
      such board, the Legislature,            or court of which
      such     erson so a pointing        or voting may be
      a mea 1 er, when t Re salary,        fees, or compensa-
      tion of such appointee          is to be paid for, di-
      rectly    or indirectly,      out of or from public
      funds or fees of office           of any kind or char-
      acter whatsoever;         . . .‘I.
                  Article   435,     Vernon’s       Penal   Code,   provides:
                 “No officer    or other person included
          within then third preceding      article    shall
          a prove any account or draw or authorize
          t Re drawing of any warrant or order to pay
          any salary,     fee or compensation      of such
          ineligibl,e   officer   or parson,    kpowing him
          to be so ineligible.”
             It thus appears that Article      432 proNbits     any
officer       any subdivision
             of                   of the State from appo.inting,
votin    for or confirming     the appointment   to any office,
posit f on, clerkship,     e loyment or duty, of any person
related   within   the proh7 bitive   degree when the salary,
fee or compensation      is to be paid for directly    or in-
dkrectly    out of gr from public funds of any kind or char-
acter.
            The regional     councils  of governmsnt,ars        created
pursuant   to the provisions      of Article   lOlln,     Vernon’s Civil
Statutes,   and are governed by,a.regional,planning             commission.,
Section   4 of Article    1Ollm specific,ally     states,    .‘a re,gional
pl;~~t;ommissi~n         shall   be a polite1       subdivision     of’
                       . It is therefore      our opinion that the provi-
sions of A&iey432         and 435, Vernon’s Penal Code, are appli-
cable to the smpioyees       of a regional    planning     commission.




                                       -4747 -



                                                                                .   ~.   ,, ,/’
,




    Ibnorabla   Preston         !%ith,   page J        (M-971)
           <

                Section         6 of   Article    lOllm,   supra.   provides:
                “Sec.       (a) A Regional Planning Com-
                           6.
          mission  is authorized   to apply for, contract
          for, receive   and expend for its purposes   any
          funds or grants from any participating     govarn-
          mental unit or from the State of Texas, federal
          government, or any other source.
                 *l(b) The Commission shall have no p;;;r
          to levy any character     of tax whatever.
          participating    governmental   units may appro-
          priate    funds to the Commission for the cost
          and lxpenses required     in the performance   of
          its purp0sas.e
                Articles  432 and 43s do not       rohibit    the payment
    by a participating    govornmantal     unit o e a rant      payable
    to a regional  plrnniag    commission.      Thaso   rticlos     would,
    however, prohibit   the payment of any salary,         fee or corn--
    pensatian  to a parson    related  within the prohibitive
    degree by eithor   tho rogional    planning    cammission     or govom-
    mental unit.


                 Tho wtim          laws of this State (Articles
          432   and 435, V.P.C.)       lro      licablo   to rogianal
          planning   caissions         and t7 3 ir amployeos.     These
          Articles   do not prohibit        payments of grants by
          governmental     units to a ro ional planning          corn-          .
          missicm,   but the       do rohi it       lyments to per-
          sems related                       %
                           rit h in t ii a prohib  Ptive dograa af
          a salary,    foe or compoasation         whether suck pay-
          mont is made by a gevormmental            unit or the
          rogional   plannimg commission.




    Prepared    by John Reeves
    Assistant    Attorney Ganoral



                                          -474&
.   .    -




        Honorablo   Proston   Smith,   pago 4       (Y-971)


        APPROVED:
        OPINIONCOMMITTEE
        Kerns Taylor,  Chairman
        W. E. Allen,  Co-Chairman
        Malcolm Quick
        Sally' Phillips
        Dick Chote
        Harriet Burke
        SAMMCDANIEL
        Acting Staff Legal     Assistant
        ALFREDWALKER                                    I.‘.
        Executive Assistant
        NOLAWHITE
        First Assistant
                                                    .




                                           -47499


                                                         .